DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2022 has been entered.

Response to Arguments
Applicant’s arguments titled Remarks of 7/26/2022 with respect to the 35 U.S.C. § 103 rejections of claim(s) 1-2, 4-8, 11-16, and 18-23 on pages 7-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The Examiner notes that the “on condition…” limitation of claim 1 is not limiting. The examiner could choose to interpret the method step in a scenario that the condition is not met and the limitation does not occur. For the purpose of compact prosecution, the Examiner has found and applied art for the scenario where the limitation occurs below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-8, 12-16, and 19-21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halder et al. (US 2019/0310654 , hereinafter Halder; already of record), in view of Della Penna (US 2019/0220011), further in view of Temme (WO 2018/224407; citations based on translation attached).

Regarding claim 15, Halder discloses:
A system (Abstract) comprising:
a vehicle comprising a plurality of sensors, a plurality of actuators, and a computing device coupled to the plurality of sensors and the plurality of actuators for controlling one or more dynamic driving tasks (Paragraph [0043], i.e. an autonomous vehicle management system is an automated driver controller); and
a trainer device coupled to the computing device (Paragraph [0046], i.e. the autonomous vehicle management system simulating scenarios),
…
Halder does not disclose:
…
the trainer device configured to analyze vehicle data to identify an intervention event, 
use a portion of the vehicle data corresponding to the intervention event to generate simulation data associated with the intervention event, 
use the simulation data to present one or more simulations to one or more users, monitor the one or more simulations to obtain user data associated with the simulation data, 
analyze the user data to determine whether the user data satisfies a predetermined intervention threshold, and 
on condition that the user data satisfies the predetermined intervention threshold, modify the vehicle data.
However in the same field of endeavor, Della Penna teaches recording event data to identify and resolve anomalies associated with control of driverless vehicles (Abstract) and more specially:
…
the trainer device configured to analyze vehicle data to identify an intervention event (Paragraph [0030]), 
use a portion of the vehicle data corresponding to the intervention event to generate… data associated with the intervention event (Paragraph [0030], i.e. the event recorder classifying the driver’s interactions with an object and adapting the driving plan to accommodate the driver’s future reactions in similar scenarios), 
…
analyze the user data to determine whether the user data satisfies a predetermined intervention threshold (Paragraph [0030], i.e. the event recorder classifying the driver’s interactions with an object and adapting the driving plan to accommodate the driver’s future reactions in similar scenarios), and 
on condition that the user data satisfies the predetermined intervention threshold, modify the vehicle data (Paragraph [0030], i.e. the event recorder classifying the driver’s interactions with an object and adapting the driving plan to accommodate the driver’s future reactions in similar scenarios).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Halder to incorporate …the trainer device configured to analyze vehicle data to identify an intervention event, use a portion of the vehicle data corresponding to the intervention event to generate… data associated with the intervention event, …analyze the user data to determine whether the user data satisfies a predetermined intervention threshold, and on condition that the user data satisfies the predetermined intervention threshold, modify the vehicle data, as taught by Della Penna. Doing so would provide comfort to the classified driver so that they need not feel compelled to assume manual control of autonomous vehicle, as recognized by Della Penna (Paragraph [0030]).

The combination of Halder and Della Penna does not teach:
…
use a portion of the vehicle data corresponding to the intervention event to generate simulation data associated with the intervention event, 
use the simulation data to present one or more simulations to one or more users, monitor the one or more simulations to obtain user data associated with the simulation data, 
…
However in the same field of endeavor, Temme teaches a motor vehicle with driving mode and simulation mode (Paragraph [0001]) and more specially:
…
use a portion of the vehicle data corresponding to the intervention event to generate simulation data associated with the intervention event (Paragraphs [0048] and [0089], i.e. Temme teaches creating simulation events based on real driver training. Della Penna above teaches the “use a portion… to generate…”), 
use the simulation data to present one or more simulations to one or more users (Paragraphs [0048] and [0089]), 
monitor the one or more simulations to obtain user data associated with the simulation data (Paragraphs [0048]-[0051] and [0089], i.e. evaluating driver behavior in the simulation) , 
…
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Halder to incorporate …use a portion of the vehicle data corresponding to the intervention event to generate simulation data associated with the intervention event, use the simulation data to present one or more simulations to one or more users, monitor the one or more simulations to obtain user data associated with the simulation data, …, as taught by Temme. Doing so would allow a driver to be trained in a particularly effective and efficient manner in dealing with the functions of a motor vehicle, as recognized by Temme (Paragraph [0049]).

Regarding claim 16, the combination of Halder, Della Penna, and Temme teaches the system of claim 15. Halder further disclose: wherein the trainer device generates environment data based on an environment of the vehicle, and control data for navigating the environment of the vehicle (Paragraphs [0233]-[0234], i.e. controlling the autonomous vehicle based in surrounding environment, e.g. a second nearby vehicle).

Regarding claim 19, the combination of Halder, Della Penna, and Temme teaches the system of claim 15. Halder further discloses: wherein the trainer device generates first simulation data corresponding to a first situation and second simulation data corresponding to a second situation (Paragraph [0236]).

Regarding claim 20, the combination of Halder, Della Penna, and Temme teaches the system of claim 15. Halder further discloses: wherein the automated driver controller removes control data based on the user data (Paragraph [0241], i.e. if the user indicates a manual override of the planned action which prevents a stop or turn from occurring).

Regarding claims 1, the claim(s) recites analogous limitations to claim(s) 7, above, and is therefore rejected on the same premise.

Regarding claim 2, the claim(s) recites analogous limitations to claim(s) 8, above, and is therefore rejected on the same premise.

Regarding claims 5-6, the claim(s) recites analogous limitations to claim(s) 19-20, above, respectively, and are therefore rejected on the same premise.

Regarding claims 7 and 8, the claim(s) recites analogous limitations to claim(s) 15, above, and is therefore rejected on the same premise.
Regarding claim 8, the combination of Halder, Della Penna, and Temme teaches the trainer device of claim 7. Halder further discloses: 
…
wherein the one or more processors are configured to execute the simulation manager to generate the second control data based on the first control data and the second environment data based on the first environment data (Paragraphs [0233]-[0235], i.e. updating the controls and internal map of an autonomous vehicle based on simulations using the existing vehicle control and internal map).

Regarding claims 12-13, the claim(s) recites analogous limitations to claim(s) 19-20, above, respectively, and are therefore rejected on the same premise.

Regarding claim 14, the combination of Halder, Della Penna, and Temme teaches the trainer device of claim 7. Halder further discloses: wherein the vehicle manager generates third control data based on the user data (Paragraph [0241], i.e. if the user indicates a manual override of the planned action which caused a stop or turn to occur).

Regarding claim 21, the combination of Halder, Della Penna, and Temme teaches the trainer device of claim 7. The combination further teaches:
wherein the one or more processors are configured to execute the vehicle manager to identify the intervention event when one or more occupants of the vehicle took control over one or more dynamic driving tasks while the automated driver system was in an automated mode (Della Penna: Paragraph [0030]).
The motivation to combine the references is the same as stated for claim 15 above.

Regarding claim 23, the claim(s) recites analogous limitations to claim(s) 21, above, and are therefore rejected on the same premise.

Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Halder, Della Penna, and Temme as applied to claims 1, 7, and 15 above respectively, further in view of  Madison (US 11164479).

Regarding claim 4, the combination of Halder, Della Penna, and Temme teaches the method of claim 1. The combination of Halder, Della Penna, and Temme does not teach: wherein the portion of the vehicle data corresponding to the intervention event is used to generate first simulation data for presenting a first simulation to a first user and second simulation data for presenting a second simulation to a second user.
However in the same field of endeavor, Madison teaches systems and methods for providing driver situational awareness recovery training in a virtual reality environment (Abstract) and more specifically: wherein the portion of the vehicle data corresponding to the intervention event is used to generate first simulation data for presenting a first simulation to a first user and second simulation data for presenting a second simulation to a second user (Col. 7, line 50 – col. 8, line 14, col. 9, lines 9-24, col. 10, lines 15-41, i.e. using driver data associated with a driver profile, e.g. intervention data associated with an incident report, stored in a database as input parameters to present different simulations to different users).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Halder to incorporate wherein the portion of the vehicle data corresponding to the intervention event is used to generate first simulation data for presenting a first simulation to a first user and second simulation data for presenting a second simulation to a second user, as taught by Madison. Doing so would more effectively replicate driving conditions or behavior of autonomous vehicles for student drivers, as recognized by Madison (Background/Summary , col. 2, lines 4-17).
	
Regarding claims 11 and 18, the claim(s) recites analogous limitations to claim(s) 4, above, and are therefore rejected on the same premise.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Halder, Della Penna, and Temme, as applied to claim 7 above, further in view of  Gray (US 2020/0272164).

Regarding claim 22, the combination of Halder, Della Penna, and Temme teaches the trainer device of claim 7. The combination of Halder, Della Penna, and Temme does not teach:
wherein the one or more processors are configured to execute the vehicle manager to identify the intervention event when one or more occupants of the vehicle took control over one or more dynamic driving tasks while the automated driver system was in an automated mode.
However in the same field of endeavor, Gray teaches a collision-avoidance system for use with an autonomous-capable vehicle (Abstract) and more specifically:
wherein the one or more processors are configured to execute the vehicle manager to identify the intervention event when one or more occupants of the vehicle took control over one or more dynamic driving tasks while the automated driver system was in an automated mode (Paragraphs [0028] and [0064], i.e. training data collection vehicles which are semi-autonomous with human drivers as the primary input and the collision-avoidance system sends a command to operate the vehicle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Halder to incorporate wherein the one or more processors are configured to execute the vehicle manager to identify the intervention event when one or more occupants of the vehicle took control over one or more dynamic driving tasks while the automated driver system was in an automated mode, as taught by Gray. Doing so could help avoid collision, as recognized by Gray (Paragraph [0028]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.T.R./
Examiner, Art Unit 3663           

/SZE-HON KONG/Primary Examiner, Art Unit 3661